SANBORN, District Judge
(after stating the facts as above). In the Mims Case, 241 U. S. 574, 36 Sup. Ct. 702, 60 L. Ed. 1179, the *888Supreme Court decided that the benefit certificate of the member “was not a contract, but was a regulation subject to the possibility inherent in the case,” and that “the essence of the arrangement was that the members took the risk of events, and if the assessments levied at a certain time were insufficient to pay a benefit of a certain amount, whether from diminution of the members or any other cause, either they must pay more or tire beneficiary take less.” No possible distinction can be made between this litigation and the Mims Case brought against the same society.
The decree dismissing the bill is affirmed.